Citation Nr: 0905764	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  00-16 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for spondylolysis with 
mechanical pain syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran was a member of the Army National Guard from July 
1977 to September 1980, and served on active duty in the U.S. 
Navy from November 1980 to November 1983, and from June 1985 
to October 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which, in part, denied service connection for 
spondylolysis with mechanical pain syndrome.  A hearing at 
the RO was held in October 2000.  A hearing before the 
undersigned member of the Board was held in Washington, DC in 
June 2002.  The Board remanded the issue on appeal for 
additional development in August 2003 and April 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the Veteran's 
current degenerative disc and degenerative joint disease at 
L5-S1 is due, in part, to aggravation of a pre-existing 
disability, diagnosed as spondylolysis.  


CONCLUSION OF LAW

The Veteran's degenerative disc and degenerative joint 
disease at L5-S1 is due, in part, to permanent aggravation of 
his pre-existing spondylolysis in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5103A, 5106, 5107 (West 2002 & West 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in April 2001, May 2004 and May 
2008 were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letters were not sent prior to 
initial adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statement of the case (SSOC) were promulgated in 
June and August 2001, June 2006, and July 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the August 2003 Board remand and subsequent notice 
letters (noted above) included an explanation as to the 
evidence necessary to establish service connection for the 
Veteran's low back disability.  The Veteran was also notified 
of what information and evidence that VA will seek to 
provide; what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

In light of the favorable decision herein, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran had active service continuously for 90 days 
or more during a period of war, and a arthritis becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
It is not required that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, cannot be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id. 

Veterans are generally presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides: "[E]very 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2008).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).  

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

The Veteran contends that his current low back problems are 
due to overuse from lifting heavy objects, primarily various 
types of ammunitions during service.  The Veteran testified 
that although he did not seek medical attention for any back 
problems during service, he experienced low back pain shortly 
before his discharge from service and was told to go to the 
VA for treatment once he got out.  

The service treatment records showed that the Veteran 
specifically denied any history of back pain on numerous 
Reports of Medical History for various examinations during 
service, including at the time of his separation examination 
in October 1992.  He also failed to mention any back problems 
on his original application for VA compensation benefits, 
received in August 1993, or when examined by VA in September 
1993.  The service treatment records showed a complaint of 
back pain without radiation in October 1982, which was 
attributed to a urinary tract infection.  A physical 
examination at that time was within normal limits.  

Likewise, private medical records from 1995 to October 1997 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any back problems.  Private physical therapy 
notes showed that the Veteran was first seen for low back 
problems beginning in October 1997.  The Veteran reported 
that he injured his back at work when he attempted to stand 
after sitting, and felt a "pop" in his back with pain that 
drove him to his knees.  (See May 1998 private note).  
Private diagnostic studies, including an October 1997 MRI 
revealed diffuse annular bulging from L2 through S1 without 
nerve root entrapment or spinal stenosis.  The diagnoses 
include spondylolysis, spondylolisthesis, and degenerative 
disc disease at L3-4 and L5-S1 without evidence of disc 
herniation.  

The Veteran was examined by VA on two occasions during the 
pendency of the appeal to determine the nature and etiology 
of his current low back problems.  The Veteran was initially 
examined by VA in April 2003.  However, the Board found that 
the medical opinion was based, in part, on an inaccurate 
medical history and was of little probative value.  
Therefore, the Board remanded the appeal for another 
examination and opinion in April 2008.  

When examined by VA in June 2008, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  X-ray studies 
of the lumbar spine revealed mild endplate irregularities and 
mild to moderate degenerative joint disease.  An MRI revealed 
bilateral pars defects at the L5 level, moderate degenerative 
facet disease, moderate narrowing of the neural foramina at 
L5-S1, and moderate degenerative disc disease in the lower 
thoracic spine.  The examiner opined, in essence, that it was 
at least as likely as not that the Veteran had a pre-existing 
congenital or acquired low back disorder (spondylolysis) at 
the time of service enlistment, and that the physical demands 
of military service contributed approximately 20 percent 
toward the subsequent development of additional superimposed 
injury, manifested by degenerative disc and degenerative 
joint disease at L5-S1.  

The examiner explained that spondylolysis can be congenital 
in nature or caused by stress fracture of the bone from 
various types of physical activities, including bending, 
lifting, and twisting.  She noted that stress on the spine 
from physical exertion presses the vertebra together and acts 
like a "nutcracker" on the pars interarticularis which are 
especially vulnerable, particularly in individuals with a 
tendency toward thin pars interarticularis bone.  The medical 
literature also showed that heavy manual labor was commonly 
associated with degenerative changes in the spine.  The 
examiner indicated that, in this case, the degenerative 
changes of the Veteran's spine were first demonstrated by x-
ray studies in 1995, and that there was no way to determine 
the specific date of onset.  The examiner concluded that the 
Veteran's spondylolysis was most likely a 
congenital/developmental disability which existed prior to 
service, and that the isolated increased degenerative changes 
at the L5-S1 level was most likely caused by instability at 
that level and the stress placed on the spine due, in part, 
to the physical demands of the Veteran's military service.  
The examiner apportioned the additional symptoms as follows: 
50 percent due to truncal obesity, 10 percent to extension 
stress, 20 percent to other non-service work, and 20 percent 
to activities of military service.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In the absence of competent medical evidence to the contrary, 
the Board finds that reasonable doubt should be resolved in 
favor of the Veteran.  Accordingly, service connection for 
degenerative disc and degenerative joint disease at L5-S1, is 
warranted.  


ORDER

Service connection for degenerative disc and degenerative 
joint disease at L5-S1 is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


